— Appeal from an order of the Family Court, Cattaraugus County (Michael L. Nenno, J.), entered June 26, 2014 in proceedings pursuant to Family Court Act article 10 and article 6. The order, among other things, awarded custody of Cameron K. to respondent Joseph K.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Matter of Isobella A. (Anna W.) ([appeal No. 1] 136 AD3d 1317 [2016]).
Present — Whalen, P.J., Smith, Centra, Carni and Scudder, JJ.